Citation Nr: 0512110	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II, with diabetic 
nephrology and diabetic neuropathy, lower extremities, due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.
This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The rating decision granted service connection 
for diabetes mellitus, type II and assigned an initial rating 
of 20 percent.

In a June 2004 rating decision, the RO subsequently granted 
service connection for diabetic nephropathy and diabetic 
neuropathy and combined the disabilities with the service-
connected diabetes mellitus.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The secondary conditions of diabetic nephropathy and 
diabetic neuropathy are properly combined with diabetes 
mellitus.

3.  The veteran's diabetes mellitus type II, with diabetic 
nephrology and diabetic neuropathy, lower extremities, does 
not require the regulation of activities, and there is no 
evidence on record that the veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or biweekly or more visits to a diabetic care 
provider with complications that would not be compensable if 
separately evaluated or progressive loss of weight and 
strength.




CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 20 percent for diabetes mellitus type II, with 
diabetic nephrology and diabetic neuropathy, lower 
extremities, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased rating via RO letters dated March 2003 and February 
2004, rating decision issued in March 2003; statement of the 
case (SOC) issued January 2004; and the supplemental 
statements of the case issued June 2004 and August 2004.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently evaluated.  In addition, the March 2003 and 
February 2004 RO letters and the January 2004 SOC also 
provided the veteran with specific information concerning the 
VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating for the service-connected diabetes mellitus, 
type II, with diabetic nephrology and diabetic neuropathy, 
lower extremities and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  By the 
informational letters, and the statement of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004. 
 
Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

In this case, the veteran was granted an initial rating of 20 
percent in the March 2003 rating decision.  In June 2004, the 
RO established and combined diabetic nephropathy and diabetic 
neuropathy as being secondary to diabetes mellitus.  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Under this code provision, a 20 percent evaluation is 
assigned for diabetes mellitus which requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned where this condition 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

The secondary conditions of diabetic nephropathy and diabetic 
neuropathy were established and combined with the diabetes 
mellitus rating.  Complications of diabetes are to be 
evaluated separate from the diabetes mellitus if the 
complications are compensable unless the complications are 
used to support a 100 percent evaluation.  See 38 C.F.R. § 
4.120, Diagnostic Code 7913, Note (1).  The Board notes that 
diabetic nephropathy and diabetic neuropathy are not 
otherwise compensable under the Rating Schedule.  As diabetic 
nephropathy and diabetic neuropathy are noncompensable 
complications of diabetes, they are properly combined with 
the service connected diabetes mellitus.  

The evidence of record includes a September 2003 and a March 
2004 compensation and pension examination reports, treatment 
records from the Jackson VA Medical Center dated from 2002 to 
2004, and private medical records from G. B. DeLashmet Jr., 
M.D., dated from 2001 to 2004, which basically describe the 
treatment the veteran has received over time for diabetes.

A September 2003 VA diabetes mellitus examination report does 
not indicate that the veteran had any episodes of 
ketoacidosis or hypoglycemia that required hospitalization 
and that the veteran did not experience a progressive loss of 
weight, as the veteran's weight of 346 was this highest it 
had been in the past year.  The report specifically stated  
that the veteran did not have any restrictions on activities 
because of the diabetes. The examination report, however, 
does indicate that the veteran is on a diabetic diet and 
takes insulin twice daily.

A March 2004 diabetes mellitus examination report documents 
possible diabetic neuropathy.  

The private medical records from Dr. DeLashmet also chronicle 
a net gain in weight over the period of treatment from August 
2001 to February 2004.  In October 2003, Dr. DeLashmet noted 
that the veteran denied having any hypoglycemic episodes, and 
does not mention any ketoacidosis episodes.  The private 
medical records do not mention the regulation of activities; 
in fact, Dr. DeLashmet specifically recommended that the 
veteran continue with his activities and exercise.

Based on the foregoing, the Board finds that there is 
evidence that the veteran's diabetes mellitus, type II, has 
required insulin and that he has been put on a restricted 
diet, as required for an evaluation of 20 percent under 
Diagnostic Code 7913.  However, such factors would not afford 
the veteran a higher rating in this case when the rating 
criteria, as set forth above, are considered.  It is clear 
the veteran's diabetes mellitus does not require the 
regulation of activities.  Therefore, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim of entitlement to an initial disability 
evaluation in excess of 20 percent for diabetes mellitus, 
type II, with diabetic nephrology and diabetic neuropathy, 
lower extremities.  The Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected diabetes has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II, with diabetic nephrology and 
diabetic neuropathy, lower extremities, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


